PCIJ_A_01_Wimbledon_GBR-FRA-ITA-JPN_DEU_1923-06-28_JUD_01_IN_00_EN.txt. PERMANENT COURT OF INTERNATIONAL |

JUSTICE.
—— 1993.
vie oan
THIRD SESSION Docket IIL I.

CASE OF THE SS. “WIMBLEDON”

Applicants :
The Governments of His Britannic Majesty ;

of the French Republic ;
of His Majesty the King of Italy ;
of His Majesty the Emperor of Japan.
Respondent : -
The Government of the German Empire ;

Intervener :
The Government of the Polish Republic.

QUESTION OF INTERVENTION BY POLAND.

The Court, composed as follows :

MM. LODER, President,
Weiss, Vice-President.
Lord FINLAY,
MM. NYHoL,
Moore,
DE BUSTAMANTE,
ALTAMIRA,
ODA,
ANZILOTTI,
HUBER.
WANG, Deputy-judge
M. SCHÜCKING National Judge.

Judges.

 

having heard the observations and conclusions of the parties,

delivers the following judgment :
12

The Statute of the Permanent Court of International
Justice provides for two sets of circumstances and two
different forms in which intervention is possible on the part
of States which are not from the outset concerned in a suit
brought before it.

The first of these forms of intervention is that dealt with
in Article 62 of the Statute and Articles 58 and 59 of the Rules
of Court ; it is based on an interest of a legal nature advanced
by the intervening party, and the Court should only admit
such intervention if, in its opinion, the existence of this inte-
rest is sufficiently demonstrated.

On the other hand, however, when the object of the suit
before the Court is the interpretation of an international con-
vention, any State which is a party to this convention has,
under Article 63 of the Statute, the right to intervene in the
proceedings instituted by others and, should it make use of
the right thus accorded, the construction given by the judg-
ment of the Court will be equally binding upon it as upon the
original applicant parties.

According to the terms of an application instituting pro-
ceedings dated January 16th, 1923, and submitted on behalf
of the Governments of His Britannic Majesty, of the French
Republic, of His Majesty the King of Italy and of His Majesty
the Emperor of Japan, represented respectively by Sir Cecil
Hurst, Professor Basdevant, Commendatore Pilotti and Mon-
sieur N. Ito, Chargé d’Affaires a. i. of Japan at The Hague, the
Permanent Court of International Justice has to decide
whether the German authorities were within their rights in
refusing to the S.S. “Wimbledon” on March 21st, 1921, free
access to the Kiel Canal, and, if necessary, to determine the
damages due for the prejudice caused to this vessel by reason’
of this refusal. |

In a Note dated May 22nd, 1923, His Excellency the Minister
of the Polish Republic at The Hague informed the Court that his
Government desired permission to intervene in the suit on the
side of the four applicant States, under Article 62 of the
Statute and Articles 58 and 59 of the Rules of Court ; but,
although Article 63 was not expressly referred to, the above-
mentioned Note cited, in support of the application, Poland’s
13

participation in the Treaty of Versailles, and the violation of
the rights and interests guaranteed to Poland under Article
380 of that Treaty, resulting from the refusal to allow the
“Wimbledon” access to the Kiel Canal.

From a further communication made to the Court by M.
Olechowski, Agent of the Polish Government, at the public
sitting of June 25th, it appears that that Government,
abandoning the exclusive course which it seemed in the first
instance to have adopted, now intends to avail itself of the
right conferred upon it, as a party to the Treaty of Versailles,
by Article 63 of the Statute and “does not insist that the
grounds submitted by it as justification for intervention under |
Article 62 should be taken into consideration”. It also states
that it does not intend to ask the German Government for
any special damages for the prejudice caused to it in the case
of the “Wimbledon”. .

The attitude thus adopted renders it unnecessary for the
Court to consider and satisfy itself whether Poland’s inter-
vention in the suit before it is justified by an interest of a
legal nature, within the meaning of Article 62 of the Statute.

It will suffice for the Court to note that in this case the
interpretation of certain clauses of the Treaty of Versailles
is involved in the suit and that the Polish Republic is one of
the States which are parties to this treaty.

In view of the facts established above, which are conclu-
sive, and of the statements made at the hearing by the repre-
sentatives of the applicant Powers, who left the matter to
the decision of the Court,

the Court records that the Polish Government intends to
avail itself of the right to intervene conferred upon it by
Article 63 of the Statute.

FOR THESE REASONS.
the Court accepts the intervention of Poland in the case of
the S.S. “Wimbledon”,

- and adjourns the hearings on the merits of the case until
the sitting to be held on July 5th.
14

Done in French and English, the French text being authori-
tative, at the Peace Palace, The Hague, this twenty-eighth
day of June, nineteen hundered and twenty-three, in seven
copies, one of which is to be deposited in the Archives of the
Court, and the others to be forwarded to the Agents of the
Polish Government and of the applicant and respondent
Powers, respectively.

(Signed) LOpER,
President.

(Signed) À. HamMarskJOLp,
Registrar.
